Citation Nr: 1021352	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-25 406	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).

The Veteran performed active military service from May 1959 
to May 1961.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2005-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for a 
bilateral hearing loss disability and for tinnitus.

Since the statement of the case was issued, evidence has been 
received along with a waiver of the Veteran's right to 
initial RO consideration.  Thus, a remand will not be 
necessary.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  VA audiometry confirms that a bilateral hearing loss 
disability exists.  

2.  The Veteran has submitted competent, credible evidence of 
noise exposure during his 14 months of active duty with Army 
artillery forces. 

3.  The Veteran has testified competently and credibly that 
he did not have significant post-service loud noise exposure.

4.  Competent, but controverted, medical evidence indicates 
that it is at least as likely as not that a bilateral hearing 
loss disability is related to noise exposure during active 
service.  

5.  The medical evidence does not dissociate tinnitus from 
noise exposure during active service.  

CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in 
active service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2009).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and to 
assist claimants in substantiating a claim for VA benefits.  
In this case, the Board is granting in full the benefits 
sought by the claimant.  Any error committed with respect to 
either the duty to notify or the duty to assist does not 
result in unfair prejudice to the claimant and need not be 
discussed.  

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by service treatment records 
(STRs), or for which the Veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2009), 
which provides:

    For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are 
less than 94 percent. 

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the 
Secretary posited that where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system, and post-service 
test results that meet the criteria of 38 C.F.R. § 3.385.  VA 
rating authorities must evaluate available testimony, 
clinical data, diagnoses, and any relevant medical opinion.  
For example, if the record shows (a) acoustic trauma due to 
significant noise exposure in service and audiometry test 
results resulting in an upward shift in tested thresholds in 
service, though still not meeting the requirements for a 
"disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometry testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must consider 
whether there is a medically sound basis to attribute the 
post service findings to the injury in service, or whether 
they are more properly attributable to intercurrent causes.  

The service treatment records (STRs) reflect that in March 
1959, prior to induction, the Veteran's hearing was normal, 
as measured by whispered voice test only.  At the time of 
separation, he was offered an audiometry evaluation that 
showed right and left ear hearing thresholds of +15, +10, 
+10, +5, and +10 at 500 Hertz, 1000 Hertz, 2000 Hertz, 4000 
Hertz, and 8000 Hertz, respectively (ASA corrected to ISO).  
It is clear from the results that the Veteran's hearing did 
not meet VA's standards for a hearing loss disability at the 
time of separation from active service, although some upward 
shifting of hearing thresholds during service might have 
occurred.  The Veteran's DD-214 reflects service with Army 
artillery forces, where acoustic trauma would likely occur.  

According to an August 2001 private hearing evaluation, the 
onset of a noticeable hearing loss disability had occurred 8 
to 10 years earlier.  There was occasional tinnitus also.  

A November 2005 VA audiometry evaluation reflects that the 
Veteran's hearing loss now meets VA's disability 
requirements.  See 38 C.F.R. § 3.385.  A VA audiologist noted 
that the tympanogram and reported history of tinnitus are 
consistent with a history of noise exposure/trauma.  The 
audiologist noted a 25-year history of tinnitus.  Based on a 
negative history of any long-standing complaint of hearing 
loss, however, the audiologist concluded that it is unlikely 
that this hearing loss disability and tinnitus are related to 
military service.  

In January 2010, another VA audiologist evaluated the 
Veteran's hearing and determined: 

       ...it is more likely than not that a component 
of the Veteran's hearing loss is the result of 
military trauma suffered while on active duty 
unless his hearing evaluations performed at the 
time and/or of some date after his military 
discharge are available to document that the 
Veteran's hearing was within normal limits or 
significantly better at that time.

In January 2010, the Veteran testified before the undersigned 
Veterans Law Judge that he fired small weapons at basic 
training and then went into the artillery forces where he 
remained for 14 months.  He testified that he fired mortars, 
105 and 155-mm howitzers, and 8-inch cannons.  He testified 
that these are very loud guns and that he had no hearing 
protection.  He recalled that his ears rang during firing but 
the ringing would quit later.  He testified that after 
service he noticed minor problems with speech discrimination, 
the significance of which he did not then realize.  

The Veteran's statements and testimony concerning noise 
exposure are credible as they are consistent with his service 
record.  Because a downward shift in hearing might have 
occurred during active service, and because the current 
hearing loss disability is consistent with a history of noise 
exposure, and because no intercurrent cause is shown, there 
is a medically sound basis for a VA health professional to 
attribute the current hearing loss to noise exposure in 
service.  Hensley, supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for a bilateral hearing 
loss disability will be granted.

With respect to service connection for tinnitus, because 
there is a medically sound basis to attribute the bilateral 
hearing loss disability to noise exposure during active 
service and because there is no medical evidence that tends 
to dissociate tinnitus from the same noise exposure, it would 
be illogical to conclude that tinnitus was caused by some 
other pathology.  Thus, the evidence is at least in relative 
equipoise on this issue and service connection for tinnitus 
will therefore be granted.  


ORDER

Service connection for a bilateral hearing loss disability is 
granted.

Service connection for tinnitus is granted. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


